Citation Nr: 0636354	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge in May 2006.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran's hearing 
testimony has satisfied each of these requirements.  His 
inferred claim for a total rating based on individual 
unemployability is referred to the RO for initial 
adjudication.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

FINDING OF FACT

At his May 2006 hearing before the undersigned, the veteran 
testified that he wished to withdraw his appeal as to the 
issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, as 
it relates to the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his May 2006 hearing, 
withdrew his appeal as to the issue of entitlement to an 
initial compensable evaluation for bilateral hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss, is 
dismissed.


REMAND

At his March 2006 hearing, the veteran testified that his 
PTSD symptoms had progressively worsened since his last VA 
examination.  VA is obliged to afford a contemporaneous 
examinations where there is evidence, including statements 
from the veteran, of an increase in the severity of the 
disability.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The veteran testified that he had received VA treatment for 
his psychiatric disability since February 2006, and that he 
was receiving treatment at the Welmed Clinic from "Joanne."  
The claims folder contains a letter from Jo Ann M. Blatnica, 
LCSW dated in August 2005, reporting that she had been 
treating the veteran since June 2005.  Records of her 
treatment are not part of the claims folder.  The claims 
folder does not contain records of VA treatment since 
February 2003.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, this matter is remanded for the following:

1.  The AMC or RO should take all 
necessary steps to obtain records of the 
veteran's VA psychiatric treatment, since 
February 2003; and from the Welmed Clinic 
and Jo Ann M. Blatnica, LCSW.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
file should be made available to the 
examiner.  The examiner should assign a 
Global Assessment of Functioning Scale 
(GAF) only as it relates to the veteran's 
service-connected PTSD, if feasible, and 
provide a rationale.

3.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


